Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, 16-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2012/0282453) in view of Geohegan (US 2008/0191606) in view of Pick (US 2010/0189883), further in view of Glatkowski (US 2003/0008/123). 
Wang teaches (US 2012/0282453) teaches a process of forming a carbon nanotube material wherein the CNTs are put through a solution and dried on a rotating loop on a mandrel (See figures 5-7, and claims). The CNTs are considered to form a continuous belt per claim 1 (See figures).
It is noted that the drying step of claims 1-3 is optional and therefore not required.   
The CNTs of Wang can be single walled or multi-walled (See [0084]). 
Wang teaches forming a laminate of multilayered film (See claims and figures).   
Per claim 8, The CNTs can have a length greater than 300 microns and diameters from 6nm to 45nm (See [0084]).  These lengths are considered to overlap or encompass the limitations of the claims.  
Regarding claims to density (i.e. claim 9), Wang teaches providing and controlling the density (see [0137—0138]). Therefore, it would have been obvious to control and provide a density within the claimed ranges dependent upon the desired properties such as conductivity and transparency. 
Regarding claim 4, the CNTs are polymer sprayed and may be porous (see figures). 
Wang teaches that dependent upon the polymer stretching the CNTs can be aligned or not aligned, random (See figures, particularly figures 10, 12, and 16). 
Therefore, the CNTs can be randomly distributed with regards to alignment or dispersion, meeting the claim limitations and rendering them obvious.  
Wang does not teach a filtered vacuum process. 
Geohegan (US 2008/0191606) teaches forming a CNT film by filtrating it under vacuum with a (porous) filter membrane and then removing the membrane (See [0103]).
It would have bene obvious to one of ordinary skill in the art at the time of filing to provide a vacuum filtering process as in Geohegan in order to form an aligned film, on the continuous spool as in the primary reference.  
The above art may not teach al the limitations of the claims, such as a continuously moving substrate. 
Pick (US 2010/0189883) teaches coating a substrate with CNT film by providing pre-grown CNTs and depositing them on a continuously moving belt while the CNTs are in a aerogel solution and depositing them on a moving substrate (See [0004, 0031], figures and claims). 
Pick teaches a carbon nanotube layer deposited onto the tape or ribbon may be used to provide mechanical reinforcement. These embodiments may also use a polymer substrate (which may or may not be transparent), but other suitable substrates include paper, cloth, ceramic, metal ribbons, and composite materials [0046].
Regarding at least claims 16-17, Pick teaches sputtering a gold layer of 50 nm on the CNT layer(s) (See [0032]). 
Regarding claims to uniformity and claim 7 to thickness, Pick teaches the CNTs are formed from a vacuum which pulls and forms a uniform stream of CNTs at a uniform thickness in an aerogel [0004, 0031]. 
It would have been obvious to one of ordinary skill to provide the claimed thickness dependent upon the desired application by controlling the flow rate as indicated in Pick. Relative dimensions are not considered to be non-obvious distinctions wherein the art is capable of forming or making the claimed article.  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the continuous process of Pick in order to form a uniform CNT film without growing CNTs on the film. 
The adhesive and/or film can be the veil as claimed to the extent defined.
The Markush group is considered to encompass all options and therefore are considered met by the claims as it does not further limit the claim. 
The above references may not teach specific fillers or additive layers. 
Specific to claims 6-13 at least, Glatkowski (US 2003/0008123) teaches forming a CNT film that can have dielectric properties or conductive fillers including gold nanoparticles, graphite , glass, ceramic, metal wires and others (See claims). 
AIt would have been obvious to one of ordinary skill in the art at the time of filing in order to increase conductivity or dielectric properties dependent upon the desired end use of the CNT film. 
Additionally, Glatkowski teaches the same polymer material and therefore it would have bene obvious to add these polymers in a powder or other ofrm in order to provide a matrix and form the said films desired above. 
Regaridng claims to width of the film, the art above teaches a wide variety of films and uses of the same possible films and therefore it would have been obvious to one of ordinary skill to provide the claimed thickness dependent upon the desired application. 
It is noted that wherein the only distinction is relative sizing abent a showing of unexpected results no patentable distinction is seen. 
 

Claims 1-14, 16-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2012/0282453) in view of Geohegan (US 2008/0191606) in view of Pick (US 2010/0189883) in view of Glatkowski (US 2003/0008123), as above, further in view of Koike (US 2012/0301663).
The above art teaches Density but not on a weight basis per claim 5. 
Claim 5 is rejected separately above based on the ability to control density taught in the above art. 
Koike (US 2012/0301663) teaches providing a filter material [0181] that can comprise CNTs in a dense bundle with a basis weight of 16 mg/cm or 1.6 (gsm) (see [0164]). 
It would have bene obvious to one of ordinary skill in the art at the time of filing to provide the claimed weight basis of CNTs in order to provide a filtering properties within the film.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783